Exhibit 10.3

 

GI DYNAMICS, INC.

 

EIGHTH AMENDMENT TO NOTE PURCHASE AGREEMENT

 

THIS EIGHTH AMENDMENT (the “Amendment”), dated effective as of May 15, 2020, is
made to that certain NOTE PURCHASE AGREEMENT, dated June 15, 2017, by and
between GI DYNAMICS, INC., a Delaware corporation (the “Company”), and CRYSTAL
AMBER FUND LIMITED (the “Purchaser”), as amended on December 31, 2018, March 29,
2019, April 30, 2019, June 30, 2019, August 21, 2019, March 31, 2020 and May 1,
2020 (as so amended, the “Agreement”). Capitalized terms used herein and not
otherwise defined shall have the meaning given to them in the Agreement.

 

WHEREAS, pursuant to Section 7.6 of the Agreement, any term of the Agreement may
be amended, waived or modified only with the written consent of the Company and
the Purchaser; and

 

WHEREAS, the Company and the Purchaser desire to amend certain provisions of the
Agreement to provide for an amended form of senior secured convertible
promissory note, which the Company issued to the Purchaser pursuant to the
Agreement and subsequently amended (as amended, the “Existing Note”), such
further amendment to the Existing Note in substantially the form attached hereto
as Exhibit A.

 

NOW, THEREFORE, the undersigned Purchaser and the Company, in consideration of
the mutual premises and covenants made herein and of the mutual benefits to be
derived herefrom, hereby amend the Agreement as follows:

 

  1. Amendments to the Agreement.

 

  a. The Existing Note shall be amended in substantially the form set forth
in Exhibit A.

 

  b. The Company and the Purchaser hereby acknowledge and confirm by execution
of this Amendment and as of the date hereof that (i) no event constituting an
Event of Default under Section 5 of the Agreement has occurred and (ii) the
Purchaser shall not be entitled to any remedy under such Section 5 with respect
to any event that has occurred as of the date hereof.

 

  2. Except as expressly modified by this Amendment, the Agreement shall remain
unmodified and in full force and effect.

 

  3. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute the same
instrument. Facsimile or PDF transmission of execution copies or signature pages
for this Amendment shall be legal, valid and binding execution and delivery for
all purposes.

 

  4.

This Amendment shall be governed by, and construed and enforced in accordance
with, the substantive laws of the State of New York, without regard to its
principles of conflicts of laws.







 

(Signatures Pages Immediately Follow)

 



 

 

 

IN WITNESS WHEREOF, the undersigned party has executed this Amendment as of the
date first above written.

 

COMPANY:

 

GI DYNAMICS, INC.         By: /s/ Scott Schorer   Name: Scott Schorer   Title:
Chief Executive Officer  

 

IN WITNESS WHEREOF, the undersigned party has executed this amendment as of the
date first written above.

 

PURCHASER:   CRYSTAL AMBER FUND LIMITED

 

  By: Crystal Amber Asset Management (Guernsey) Limited, as   Investment Manager

 

By: /s/ Laurence McNarin   Name: Laurence McNairn   Title: Director  

  

2

 

 

EXHIBIT A

 

EIGHTH AMENDMENT TO

SENIOR SECURED CONVERTIBLE PROMISSORY NOTE

 

EIGHTH AMENDMENT TO SENIOR SECURED CONVERTIBLE PROMISSORY NOTE

 

This Eighth Amendment to Senior Secured Promissory Note by and among GI
DYNAMICS, INC., a Delaware corporation (the “Payor”), and CRYSTAL AMBER FUND
LIMITED (the “Holder”) is effective as of May 1, 2020. Capitalized terms used
but not defined herein have the definitions ascribed thereto in that certain
Senior Secured Convertible Promissory Note issued on June 15, 2017 by the Payor
to the Holder, as amended on December 31, 2018, March 29, 2019, April 30, 2019,
June 30, 2019, August 21, 2019, March 31, 2020 and May 1, 2020 (as so amended,
the “Existing Note”).

 

WHEREAS, the Payor and the Holder desire to further amend the terms of the
Existing Note as set forth herein; and

 

WHEREAS, Section 10(f) of the Existing Note provides that any term of the
Existing Note may be amended or waived only with the written consent of the
Payor and the Holder.

 

NOW, THEREFORE, in consideration of the foregoing premises and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Payor and the Holder, intending to be legally bound, agree as
follows:

 

1. Maturity Date Extension. Sections l(b), 2(a), 2(b) and 2(c) of the Existing
Note are hereby amended with immediate effect to change the dates referred to in
each such section (including, for the avoidance of doubt, the Maturity Date)
from “May 15, 2020” to “June 15, 2020”.

 

2. No Other Changes. Except as specifically amended in this amendment, all other
terms of the Existing Note shall remain unchanged and in full force and effect.

 

3. Counterparts. This amendment may be executed in any number of counterparts,
each of which shall be deemed an original but all of which taken together shall
constitute one and the same instrument. Facsimile or PDF transmission of
execution copies or signature pages for this amendment shall be legal, valid and
binding execution and delivery for all purposes.

 

4. Governing Law. This amendment shall be governed by, and construed and
enforced in accordance with, the substantive laws of the State of New York,
without regard to its principles of conflicts of laws.

 

[Signature Pages Immediately Follow]

 

3

 

  

IN WITNESS WHEREOF, the undersigned party has executed this amendment as of the
date first written above.

 

PAYOR:

 

GI DYNAMICS, INC.         By: EXHIBIT ONLY-DO NOT SIGN   Name: Scott Schorer  
Title: Chief Executive Officer  

 

IN WITNESS WHEREOF, the undersigned party has executed this amendment as of the
date first written above.

 

HOLDER:   CRYSTAL AMBER FUND LIMITED

 

  By: Crystal Amber Asset Management (Guernsey) Limited, as   Investment Manager

 

By: EXHIBIT ONLY-DO NOT SIGN   Name: Laurence McNairn   Title: Director  

 

 

 

4



 

 